DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
	The instant application was previously examined by Examiner Zohreh Fay. The application has been transferred to Examiner Ali Soroush and will be examined herein by Examiner Ali Soroush.
Acknowledgement of Receipt
	Applicant's response filed on 02/09/2022 to the Office Action mailed on 11/09/2022 is acknowledged.
Claim Status
Claims 9-12, 17 and 18 are pending. 
Claims 1-8 were previously cancelled and claims 13-16 are cancelled.
Claims 9 and 17 are currently amended.
Claim 18 is newly added.
Claims 9-12, 17 and 18 have been examined.
Claims 9-12, 17 and 18 are rejected.
Priority
Priority to Japanese patent application 2019-077629 filed on 04/16/2019 is acknowledged.
Drawings
The drawings filed on 06/19/2020 are accepted. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Response to Applicant’s Arguments
The rejection of claims 13-16 under 35 U.S.C. 103 as being unpatentable over Lucas (20150258136) in view of JP 2017210433 is moot since the claims are cancelled. 
The rejection of claims 9-12 and 17 under 35 U.S.C. 103 as being unpatentable over Lucas (20150258136) in view of JP 2017210433 is withdrawn in view of the amendments to the claims.

This is a new ground of rejection necessitated by the amendment to the claims.
Claim(s) 9-12, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (Chinese Patent Application Publication 102883730, Published 01/16/2013) in view of Ishii et al. (Treatment of cerebral ischemia-reperfusion injury with PEGylated liposomes encapsulating FK506, Published 12/14/2012).
The claims are directed to a method of treating post-cerebral stroke such as cerebral infarction sequela in a human comprising administering a composition comprising greater than 0 not more than 18.5% gaseous molecular hydrogen by inhalation. The claims are further directed to the composition further comprising oxygen. The claims are further directed the composition being administered one or more days after the onset of the cerebral stroke. 
Kobayashi et al. teach a c gaseous pharmaceutical composition for inhalation for reducing ischemia-reperfusion injury comprising 21-98% oxygen, 0.1-4% hydrogen, 40-80ppm nitric oxide, and the remainder is inert gas (prior art claim 1). The composition is administered from before to after the start of ischemia-reperfusion (prior art claim 4). In infarct diseases such as cerebral infarction ischemia-reprefusion therapy is sometimes performed (Background technique, paragraph 1). 
Kobayashi et al. lacks a teaching wherein the composition is administered to patient with post-cerebral stroke sequela.
Ishii et al. teach in cerebral stroke patients, cerebral ischemia-reperfusion(I/R) injury often occurs, resulting in neurological deficits (page 1362, column 2, paragraph 1).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing of the instant application to administer the composition of Kobayashi et al. to the patients of Ishii et al. and have a reasonable expectation of success. One would have been motivated to do so since Ishii et al. teach ischemia-reperfusion(I/R) injury occurs in patients who have cerebral stroke and Kobayashi et al. teach that their composition is useful in treat ischemia-reperfusion(I/R) injury. Therefore, one wanting to treat ischemia-reperfusion(I/R) injury and reduce or prevent neurological deficits result therefrom would administer the composition of Kobayashi et al. 
With regard to the limitation of instant claim 11, the modified method of Kobayashi et al. would necessary result in the treatment of the symptoms. The instant method steps and composition are the same as the method steps and composition of prior art. Therefore, it would be expected that the symptoms instantly claimed would also be treated by the teachings of the prior art.
With regard to the limitation of instant claim 18, it would have been obvious to adjust the treatment regimen of Kobayashi et al. to arrive at the instantly claimed treatment time and have a reasonable expectation of success. One would have been motivated to do so through routine optimization of the treatment. 
For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI SOROUSH/Primary Examiner, Art Unit 1617